Citation Nr: 1419229	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to March 14, 2012, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 14, 2012.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case was remanded by the Board in August 2012.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from March 2012 through February 2014, which were considered by the agency of original jurisdiction (AOJ) in the February 2014 supplemental statement of the case.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, the Board notes that documents in the Veteran's claims file indicate that he is in receipt of Social Security disability benefits.  Specifically, during his March 2012 VA examination, the Veteran reported that he was in receipt of Social Security disability benefits since approximately 1981 after being injured on the job while working at a lumber yard.  Furthermore, in a May 1993 VA Form 21-0515-1 "Improved Pension Eligibility Verification Report (Veteran with No Dependents)" the Veteran indicated that he was in receipt of Social Security benefits.  However, neither a decision nor medical records underlying such an award are on file.  While Social Security Administration determinations are not binding on the Board, such records are potentially important to the Veteran's current claims before the Board, in that they may provide a basis for entitlement to an increased rating or an earlier effective date for a TDIU.  On remand, the complete medical and administrative records related to any application for Social Security Administration disability benefits must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

With regard to the evaluation of PTSD and entitlement to a TDIU prior to March 14, 2012, the Board notes that, in addition to the Veteran's PTSD diagnosis, the record shows diagnoses of schizoaffective disorder and schizophrenia.  While the March 2012 VA examiner distinguished the Veteran's PTSD symptoms from his schizoaffective symptoms, the September 2007 VA examiner did not discuss the Veteran's schizoaffective disorder/schizophrenia diagnosis or distinguish his psychiatric symptoms between his service-connected PTSD and any nonservice-connected psychiatric disorder.  As such, a retrospective opinion would be helpful to determine which of the Veteran's pre-March 2012 symptoms can be to his PTSD and which can be attributed to his schizoaffective disorder/schizophrenia, and whether his PTSD rendered him unemployable prior to March 14, 2012.  Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  The Board notes that if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Also, the most recent VA treatment records associated with the claims file are dated in February 2014.  Accordingly, the AOJ should also obtain all outstanding VA treatment records dated since February 2014.  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the VA Virginia Healthcare System outstanding, pertinent records treatment of the Veteran generated since February 2014. Follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3. After all records and/or responses received from each contacted entity have been associated with claims file, arrange to obtain a VA medical opinion to address the nature and severity of the Veteran's PTSD prior to March 14, 2012, to include separating the symptoms/impairment of any nonservice-connected psychiatric disorder from his PTSD and providing an opinion regarding his employability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

To the extent possible, the examiner should render a retrospective opinion regarding the severity of the Veteran's PTSD, from the date the Veteran filed an increased rating claim in August 2007.  Specifically, the examiner should expressly indicate whether it is possible to distinguish the symptomatology attributable to the Veteran's service-connected PTSD from that attributable to the Veteran's nonservice-connected schizoaffective disorder/schizophrenia; and, if so, the percentage or portion of the assigned Global Assessment Functioning (GAF) score representing impairment due to the service-connected PTSD.  The examiner should clearly indicate if it is not possible to separate the symptoms and effects of the service-connected psychiatric disability from the nonservice-connected schizoaffective disorder/schizophrenia.  

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's PTSD rendered him unable to secure and follow substantially gainful employment prior to March 14, 2012, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  If possible, the examiner should identify the date the Veteran was rendered unemployable by his PTSD.

In rendering the requested opinions for the period in question, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record pertinent to the period in question.

The rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

